DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed 08/17/2020 has been entered.  Claims 2-19 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. US 9636112 B2 AND Claims 1-17 of U.S. Patent No. US 10806445 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a chip assembly having circuit board, sealed housing, and a plug assembly with two contact members that engage the sealed housing having the circuit board.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The phrase “a second contact member received through the first contact member” is not found in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 7-8, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as obvious over Felder et al. (US 20120115007 A1) in view of Cisar et al. (US 5736271 A).
Regarding claims 2-3 and 7, Felder et al. discloses a chip assembly for use in a surgical stapler/device (100), the chip assembly comprising: a housing (210) assembly configured to be mounted within a reload assembly (function-capable of being mounted to a reload assembly if desired), the housing assembly including a base member (side having 233/234, figs. 3-4), and a seal member (233/220 and/or 120) received about an end portion of the base member ([0046-0047], figs. 3-4); and 
a plug assembly (214/232) configured to selectively engage the end portion of the base member, the plug assembly including a plug member (214 and/or 232) and a plug extension (232 and/or 234) extending from the plug member and receivable through the seal member seal member (233/220 and/or 120), the plug extension including a first contact member (232) and a second contact member (234) extending through the first contact member, wherein the first and second contact members are configured to engage ([0046-0048], figs. 3-4). Felder et al. also discloses having a first contact member (332) and a second contact member (333) extending through the first contact member (via cable 316), wherein the first and second contact members are configured to engage (333/334 also engage to 332 with communication portion 301, with a sealed housing (320) having seals 324/328, [0054], figs. 6-7)
Felder et al. fails to disclose having a circuit board assembly disposed within the base member, wherein the first and second contact members are configured to engage and electrically communicate with the circuit board assembly when the plug assembly engages the housing assembly and the circuit board assembly includes a chip and includes a pair of contact members.
Cisar et al. teaches having a chip assembly (IC chip) having a circuit board assembly (150/208) disposed within a base member (110/112/114), a plug assembly (210/110), wherein first and second contact members (200/192/186, conductive coatings 198, 199 and conductive traces, figs. 2 and 7) are configured to engage and electrically communicate with the circuit board assembly when the plug assembly engages the housing assembly and the circuit board assembly includes a chip and the circuit board assembly includes a pair of contact members (pair of contact members 200/192/186, conductive coatings 198, 199 and conductive traces, col. 6, lines 23-67, figs. 1-7).
Given the teachings of Felder et al. to have a chip assembly for use in a surgical stapler/device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the plug assembly with having a circuit board assembly disposed within the base member, wherein the first and second contact members are configured to engage and electrically communicate with the circuit board assembly when the plug assembly engages the housing assembly and the circuit board assembly includes a chip and includes a pair of contact members to have precise adjustment of speed/torque, voltage and current regulating circuitry and/or for feedback purposes as taught by Cisar et al.
Regarding claim 8, Felder et al. fails to disclose the first and second contact members of the plug extension are configured to engage the pair of contact members of the circuit board assembly when the plug assembly engages the housing assembly.  Cisar et al. teaches having first and second contact members (pins 200/202 and 186/192) of a plug extension (200/206) are configured to engage the pair of contact members (conductive coatings 198, 199 and conductive traces) of the circuit board assembly when the plug assembly engages the housing assembly (col. 6, lines 23-67, figs. 1-7).
Regarding claim 13, Felder et al. discloses the seal member (233/220 and/or 120) forms a fluid tight seal with the base member and the plug member ([0046-0048], figs. 3-4). Felder et al. also discloses having a first contact member (332) and a second contact member (333) extending through the first contact member (via cable 316), wherein the first and second contact members are configured to engage (333/334 also engage to 332 with communication portion 301, with a sealed housing (320) having seals 324/328, [0054], figs. 6-7)
Regarding claim 14, Felder et al. discloses contact portion of the first contact member is longitudinally spaced from a contact portion of the second contact member ([0046-0048], figs. 3-4).
Regarding claim 17, Felder et al. discloses the second contact member (234) is disposed radially inward of the first contact member (232, figs. 3-4). Cisar et al. also teaches having first and second contact members (pins 200/202 and 186/192) in which (200/202) is radially inward of 186/192, col. 6, lines 23-67, figs. 1-7).

Claim(s) 4-6, 11-12, 15-16, and 18-19, is/are rejected under 35 U.S.C. 103 as obvious over Felder et al. (US 20120115007 A1) in view of Cisar et al. (US 5736271 A) in view of Smith et al. (US 20080185419 A1) and further in view of Whitman et al. (US 20110257635 A1).
Regarding claim 18, Felder et al. discloses a chip assembly for use in a surgical stapler (100), a handle assembly (102), the chip assembly comprising: a housing (210) assembly configured to be mounted within a reload assembly (function-capable of being mounted to a reload assembly if desired), the housing assembly including a base member (side having 233/234, figs. 3-4), and a seal member (233/220 and/or 120) received about an end portion of the base member ([0046-0047], figs. 3-4); and 
a plug assembly (214/232) configured to selectively engage the end portion of the base member, the plug assembly including a plug member (214 and/or 232) and a plug extension (232 and/or 234) extending from the plug member and receivable through the seal member seal member (233/220 and/or 120), the plug extension including a first contact member (232) and a second contact member (234) extending through the first contact member, wherein the first and second contact members are configured to engage ([0046-0048], figs. 3-4). Felder et al. also discloses having a first contact member (332) and a second contact member (333) extending through the first contact member (via cable 316), wherein the first and second contact members are configured to engage (333/334 also engage to 332 with communication portion 301, with a sealed housing (320) having seals 324/328, [0054], figs. 6-7) and the second contact member (234) is disposed radially inward of the first contact member (232, figs. 3-4)
Felder et al. fails to disclose having the plug assembly disposed within the handle assembly, a circuit board assembly disposed within the base member, wherein the first and second contact members are configured to engage and electrically communicate with the circuit board assembly when the plug assembly engages the housing assembly and the circuit board assembly includes a chip and includes a pair of contact members.
Cisar et al. teaches having a chip assembly (IC chip) having a circuit board assembly (150/208) disposed within a base member (110/112/114), a plug assembly (210/110), wherein first and second contact members (200/192/186, conductive coatings 198, 199 and conductive traces, figs. 2 and 7) are configured to engage and electrically communicate with the circuit board assembly when the plug assembly engages the housing assembly and the circuit board assembly includes a chip and the circuit board assembly includes a pair of contact members (pair of contact members 200/192/186, conductive coatings 198, 199 and conductive traces, col. 6, lines 23-67, figs. 1-7).
Smith et al. teaches a surgical stapling device (1) comprising: a handle assembly (10); a reload assembly (50) operably connected to the handle assembly [0086-0089]; and circuit board (500 [0087-008, 0122, 0157]) with a chip assembly having a writeable chip (DS2432) including a housing assembly disposed within the reload assembly and wherein the reload includes a cartridge assembly supporting a plurality of staples ([0158-0161, 0164-0165], figs. 2-6, 12, 24, and 30) and Smith et al. also teaches a chip that is an EPROM chip (evidenced by attached data sheet) wherein the chip is configured to contain specifications of the reload assembly in which the housing assembly is mounted ([0087-008, 0122, 0157]) wherein the plug assembly is configured to be mounted within an adapter assembly (40), the adapter assembly being configured to interconnect a reload assembly (50) and a handle assembly ([0089], fig. 1) wherein the housing includes a connection member (detent embedded) for securing the housing assembly within a reload assembly (50) and the plug assembly disposed within the handle assembly.
Smith et al. states:  “The encryption chip can be embedded on a side of the cartridge opposite the staple ejection face so that it is neither exposed to the working surfaces nor to the exposed tissue when in use [0159]… a single end effector of a linear stapler can receive 30 mm, 60 mm, and 120 mm staple cartridges, for example, each size of the cartridges could be provided with an individualized key and the handle can be programmed to store and use each of these three keys.. Each cartridge could also contain in its memory cartridge-specific parameters, such as staple sled movement length, that are different among the various sized cartridges and, therefore, cause the handle to behave differently dependent upon the cartridge detected. The parameters examined can also account for revision levels in the particular part. For example, a revision 1 cartridge could have certain parameters for use and, by detecting that particular cartridge, programming could cause the handle to not allow use of revision 1 cartridges but allow use of revision 2 cartridges, or vice-versa” [0164]
Whitman et al. also teaches surgical stapler attachment (250/500) having a chip/data collector (272) which includes contacts (not shown) for connecting to a connector 70, a memory unit 174 electrically and logically connected with the chip/data collector (272) in which 174 may be in the form of an EPROM within the body portion with a PCP 635, [0074-0079, 0134-0144], figs. 9-10 and 28-32) and shows memory unit 174 electrically and logically connected with the chip/data collector (272) in the stapler load assembly (250) wherein the connection member (272) includes an annular flange (272 is circular/annular, [0061], figs. 9).
Given the teachings of Felder et al. to have a chip assembly for use in a surgical stapler/device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the plug assembly disposed within the handle assembly, a circuit board assembly disposed within the base member, wherein the first and second contact members are configured to engage and electrically communicate with the circuit board assembly when the plug assembly engages the housing assembly and the circuit board assembly includes a chip and includes a pair of contact members to have precise adjustment of speed/torque, voltage and current regulating circuitry and/or for feedback purposes as taught by Cisar et al., Smith et al., and further taught and evidenced by Whitman et al.
Regarding claims 4-6, 11-12, 15-16, and 19, Felder et al. fails to disclose the chip is an EPROM chip wherein the chip is configured to contain specifications of the reload assembly in which the housing assembly is mounted wherein the chip is writeable and the housing assembly is configured to be mounted within a reload assembly of the surgical stapler wherein the plug assembly is configured to be mounted within an adapter assembly, the adapter assembly being configured to interconnect a reload assembly and a handle assembly and the reload includes a cartridge assembly supporting a plurality of staples.
Smith et al. discloses a surgical stapling device (1) comprising: a handle assembly (10); a reload assembly (50) operably connected to the handle assembly [0086-0089]; and circuit board (500 [0087-008, 0122, 0157]) with a chip assembly having a writeable chip (DS2432) including a housing assembly disposed within the reload assembly and wherein the reload includes a cartridge assembly supporting a plurality of staples ([0158-0161, 0164-0165], figs. 2-6, 12, 24, and 30) and Smith et al. also teaches a chip that is an EPROM chip (evidenced by attached data sheet) wherein the chip is configured to contain specifications of the reload assembly in which the housing assembly is mounted ([0087-008, 0122, 0157]) wherein the plug assembly is configured to be mounted within an adapter assembly (40), the adapter assembly being configured to interconnect a reload assembly (50) and a handle assembly ([0089], fig. 1) wherein the housing includes a connection member (detent embedded) for securing the housing assembly within a reload assembly (50).
Smith et al. states:  “The encryption chip can be embedded on a side of the cartridge opposite the staple ejection face so that it is neither exposed to the working surfaces nor to the exposed tissue when in use [0159]… a single end effector of a linear stapler can receive 30 mm, 60 mm, and 120 mm staple cartridges, for example, each size of the cartridges could be provided with an individualized key and the handle can be programmed to store and use each of these three keys.. Each cartridge could also contain in its memory cartridge-specific parameters, such as staple sled movement length, that are different among the various sized cartridges and, therefore, cause the handle to behave differently dependent upon the cartridge detected. The parameters examined can also account for revision levels in the particular part. For example, a revision 1 cartridge could have certain parameters for use and, by detecting that particular cartridge, programming could cause the handle to not allow use of revision 1 cartridges but allow use of revision 2 cartridges, or vice-versa” [0164]
Whitman et al. also teaches surgical stapler attachment (250/500) having a chip/data collector (272) which includes contacts (not shown) for connecting to a connector 70, a memory unit 174 electrically and logically connected with the chip/data collector (272) in which 174 may be in the form of an EPROM within the body portion with a PCP 635, [0074-0079, 0134-0144], figs. 9-10 and 28-32) and shows memory unit 174 electrically and logically connected with the chip/data collector (272) in the stapler load assembly (250) wherein the connection member (272) includes an annular flange (272 is circular/annular, [0061], figs. 9).
Given the teachings of Felder et al. to have a chip assembly for use in a surgical stapler/device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the chip to be an EPROM chip wherein the chip is configured to contain specifications of the reload assembly in which the housing assembly is mounted wherein the chip is writeable and the housing assembly is configured to be mounted within a reload assembly of the surgical stapler wherein the plug assembly is configured to be mounted within an adapter assembly, the adapter assembly being configured to interconnect a reload assembly and a handle assembly and the reload includes a cartridge assembly supporting a plurality of staples to have improved control of a surgical stapler, voltage and current regulating circuitry and/or for feedback purposes as taught by Cisar et al., Smith et al., and further taught and evidenced by Whitman et al.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as obvious over Felder et al. (US 20120115007 A1) in view of Cisar et al. (US 5736271 A) in view of Nishio et al. (US 20140226295 A1) and further in view of Hilscher et al. (US 20050100867 A1).
Regarding claims 9-10, Felder et al. fails to disclose the plug member is monolithically formed wherein the plug member is overmolded about the first and second contact members.  
Nishio et al. also teaches having the circuit board, connectors/plugs, housing and terminals integrally formed and overmolded contact members [0087, 0119, 0126, 0145, 0153, 0194, 0177].  
Hilscher et al. also teaches an electric toothbrush having a control device 27 with a printed circuit board or microprocessor, brush attachments 2 having an electronic chip (19) that attach to a handle (1).   Hilscher et al. teaches having sensor 5/6 with a magnetic ring (7/8) that can have a microchip and plugs (16/22) working in conjunction with the circuit board to identify the brush attachment and other data transfer and teaches having connectors, housing and terminals integrally formed and overmolded contact members ([0036, 0065-0070, 0075-0077, figs. 1-19).
Given the teachings of Felder et al. to have a chip assembly for use in a surgical stapler/device with a plug member/plug assembly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Iida et al.’s plug member to be monolithically formed wherein the plug member is overmolded about the first and second contact members for being configured to interconnect a reload assembly and the handle assembly in a more rigid and sealed connection and for improving the electronic interconnection as taught by Nishio et al. and further taught by Hilscher et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731